Citation Nr: 1226600	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for depression has been received.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980, and from December 1983 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for depression.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In March 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the Veteran's petition (as reflected in a January 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During the Veteran's hearing, the Veteran's representative submitted additional lay evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board's decision reopening the claim for service connection for depression is set forth below.  The claim for service connection for depression, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the request to reopen have been accomplished.

2.  In a March 2005 rating decision, the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for depression; although notified of the denial in March 2005, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the March 2005 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision in which the RO declined to reopen a claim for service connection for depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  As evidence pertinent to the claim for service connection for depression, received since the RO's March 2005 denial, is new and material, the criteria for reopening the claim for service connection for depression are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the favorable disposition of the Veteran's pending petition to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303. (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The RO denied the Veteran's initial claim for service connection for depression in December 1999 on the basis that the evidence available at that time did not show any relationship between the Veteran's depression and his active duty service.  At the time of this decision, the evidentiary record consisted of the Veteran's claim, service treatment records, VA treatment records dated from April 1990 through April 1995, and VA sinus and pulmonary examinations from April 1995.

The Veteran's service treatment records do not reflect any complaints of psychiatric symptoms, nor do they show any treatment for or diagnosis of any psychiatric disorders.  Clinical examinations conducted at his enlistment in August 1976, separation from his first period of active duty service in July 1980, re-enlistment in August 1983, and separation from his second period of service in September 1987 did not reveal any psychiatric abnormalities.  Reports of Medical History completed by the Veteran during his August 1976 and August 1983 enlistment and re-enlistment examinations and during his September 1987 separation examination reflect that the Veteran expressly denied having any history of symptoms such as depression, excessive worry, or nervous trouble.

The VA treatment records that were available at the time of the December 1999 denial showed that the Veteran was treated in November 1991 for complaints of sleep problems, anxiety, poor appetite, suicidal ideas, and apparent stress from coping with his mentally ill brother.  The records show further that the Veteran was diagnosed with anxiety disorder; however, no opinion was given relating the anxiety disorder to the Veteran's active duty service.

In December 2004, the Veteran sought to reopen his claim for service connection for depression.  In his request to reopen, the Veteran did not make any specific allegations that his depression began during, or was otherwise related to, his active duty service.  Subsequent to receipt of this request, the RO obtained additional VA treatment records dated from March 2004 to February 2005.  In a March 2005 rating decision, the RO declined to reopen the Veteran's claim on the basis that the newly received evidence established a diagnosis of depression many years after the Veteran's separation from service, but still did not show a relationship between the Veteran's depression and his active duty service.

Although notified of the RO's March 2005 denial later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's March 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought again to reopen his previously denied claim in December 2007. Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the claims file since the March 2005 final decision includes assertions expressed in the Veteran's claims submissions, medical treatment records from the San Juan, Puerto Rico VAMC (dated from January 2000 through September 2011), the transcript of the Veteran's January 2011 Board hearing testimony, and various written statements from the Veteran and his representative, on his behalf.

The newly obtained San Juan VAMC treatment records reflect an ongoing diagnosis of depressive disorder NOS (not otherwise specified).  A June 2002 VA treatment record indicates that the Veteran reported that he had obtained a bachelor's degree in psychology.

Through assertions in his claims submissions and in various lay statements received since the March 2005 rating decision, the Veteran has alleged various in-service events to which he attributes his current depression.

In his December 2009 substantive appeal, he stated that he sustained electrical shocks during service which allegedly resulted in neurological problems that in turn, have resulted in his current depression.

The Veteran also broadly alleged in his substantive appeal that he experienced psychiatric trauma during service after allegedly contracting dengue fever and experiencing "aspirin poisoning" during treatment for that illness.  In a January 2011 statement, he elaborated that after he was given aspirin for treatment, he woke the next morning with swollen eyes, lips, and stomach, as well as a rash that covered his body.  According to the Veteran, when he went for treatment of these symptoms, he was told by a treating physician that he would have died due to complications had he waited further for treatment.  The Veteran alleged that he was subsequently hospitalized for three days and that this experience resulted in his current depression.

In his January 2011 statement, the Veteran also recalled a separate in-service incident in which exhaust from an aircraft blew him off of the deck of the U.S.S. Coral Sea and onto a safety net.  He alleged that this experience also resulted in his current depression.

Without addressing the credibility of the Veteran's reported experience as a student of psychiatry and his recollections as to the in-service events outlined above, the Board finds that the above-described evidence provides a basis for reopening the claim for service connection for depression.

At the time of the March 2005 rating decision, there was evidence of a current depressive disorder; however, there was no competent evidence that the Veteran's depressive disorder was related to service.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the March 2005 final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the etiology of the Veteran's depression (an unestablished fact necessary to substantiate the claim), and, when considered along with the Veteran's service treatment records and post-service treatment records, provides a reasonable basis for allowance of the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for depression are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for depression has been received, to this limited extent, the appeal is granted.



REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for a back disability, on the merits, is warranted.

As noted above, the Veteran has reported that he obtained a bachelor's degree in the field of psychology.  Aside from this assertion, there is no other evidence in the record which pertains to the Veteran's educational history or experience in the field of psychology.  Under the circumstances, the RO should make efforts to contact the Veteran and to obtain information as to:  the name(s) of the institution(s) at which he obtained his bachelor's degree in psychology and has received any post-graduate education in psychology; the years in which he obtained his bachelor's degree in psychology and received any post-graduate education; and the date(s), location(s), and a statement of the job description for any occupational experience in the field of psychology or psychiatry.  The Veteran should also be asked to provide a copy of his degree and undergraduate transcript, or alternatively, to provide a VA Form 21-4142 release for his undergraduate transcript.

The Board also notes that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Notwithstanding the Veteran's reported undergraduate background in psychology coupled with his assertions that his current depression is related to the in-service events outlined above, the Veteran has yet to receive a VA examination to explore the nature and etiology of his claimed depression.  Under the circumstances of this case, the Board finds that such an examination and opinion would be helpful in resolving the matter remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The record indicates that the Veteran has been receiving psychiatric treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico, and, the claims file contains treatment records from that facility through September 2011.  Hence, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Juan VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since September 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal,  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish authorization for the RO to obtain private treatment records from the Mental Health Clinic at Carolina University Hospital, Mental Health Clinic at Federico Trilla, and the Mental Health Clinic in Katarina.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since September 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. The RO should specifically request that the Veteran furnish, or furnish authorization to obtain, private treatment records from the Mental Health Clinic at Carolina University Hospital, Mental Health Clinic at Federico Trilla, and the Mental Health Clinic in Katarina.  

The Veteran should also be asked to provide information as to the name(s) of the institution(s) at which he obtained his bachelor's degree in psychology and has received any post-graduate education in psychology; the years in which he obtained his bachelor's degree in psychology and received any post-graduate education; and the date(s), location(s); a statement of the job description for any occupational experience in the field of psychology or psychiatry; 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies), to particularly include depressive disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include in-service events such as suffering dengue fever, "aspirin poisoning" and/or being blown off the deck of a ship by aircraft exhaust, as alleged.

The examiner should set forth all examination findings along with complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for depression.

If the Veteran fails to report to the examination scheduled in connection with the reopened claim, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.


8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


